        Case 1:16-cv-02583-ALC-RWL Document 133 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               October 8, 2020
 MALCOM ANDERSON,

                                  Plaintiff,
                                                             16-cv-02583 (ALC) (RWL)
                      -against-
                                                             ORDER
 THE CITY OF NEW YORK ET AL,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         The parties are hereby ORDERED to submit a joint status report on or before December 16,

2020.

SO ORDERED.

Dated:      October 8, 2020
            New York, New York

                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge
